Case: 4:17-cr-00597-ERW-JMB Doc. #: 125 Filed: 02/14/19 Page: 1 of 2 PageID #: 371



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

 UNITED STATES OF AMERICA,               )
      Plaintiff,                         )
                                         )      Cause No. 4:17CR00597 ERW
  vs.                                    )                          (JMB)
                                         )
 MARQUIS REASONOVER,                     )
     Defendant.                          )


        MOTION TO FILE MOTIONS TO SUPPRESS EVIDENCE UNDER SEAL

         COMES NOW Defendant, Marquis Reasonover, by and through his undersigned

 attorney, and requests leave to file two Motions to Suppress Evidence under seal for the

 reason that they contain information of a sensitive matter, which was part of the

 Government’s discovery to the Defendant.



                                                Respectfully submitted,

                                                THE BOROWIAK LAW FIRM, LLC


                                                _/s/Zachary J. Borowiak____________
                                                ZACHARY J. BOROWIAK, MO58855
                                                Attorney for Defendant
                                                225 S. Meramec, Ste. 1100
                                                St. Louis, MO 63105
                                                (314) 537-2351 (Telephone)
                                                (314) 269-1042 (Facsimile)
                                                borowiaklaw@gmail.com
Case: 4:17-cr-00597-ERW-JMB Doc. #: 125 Filed: 02/14/19 Page: 2 of 2 PageID #: 372



                               CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that a true and accurate copy of the foregoing

 was served upon all counsel of record on this 14th day of February, 2019, via the Court’s

 electronic filing system.

                                                     _/s/Zachary J. Borowiak____________
